We have re-examined the record in the light of the motion for rehearing. The complaints therein are but a reiteration of those presented on the original hearing, of all of which, in our opinion, proper disposition was made. The liquid in question was whiskey. The court takes judicial notice that whiskey is an intoxicating liquor. See Parker v. State,39 Tex. Crim. 262; Branch's Ann. Tex. P. C., Sec. 1237. *Page 342 
The first bill of exceptions was not approved by the judge. The bill in lieu of it by the court shows no error. The case of McNeal v. State, 274 S.W. Rep. 981, is decisive of the point made against the jury wheel.
The motion is overruled.
Overruled.